Case: 20-60021     Document: 00515979727         Page: 1     Date Filed: 08/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  August 16, 2021
                                  No. 20-60021
                                                                   Lyle W. Cayce
                                Summary Calendar
                                                                        Clerk


   Aristeo Sanchez,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A091 096 457


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Aristeo Sanchez, a native and citizen of Mexico, petitions for review
   of an order by the Board of Immigration Appeals (BIA) denying his motion
   to reopen. He argues that (1) his motion to reopen is timely and not
   numerically barred because he is entitled to equitable tolling; (2) the BIA


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60021       Document: 00515979727            Page: 2      Date Filed: 08/16/2021




                                       No. 20-60021


   erred in failing to address his argument that he did not receive proper notice
   of his proceedings; (3) the immigration judge lacked jurisdiction to order him
   removed; (4) the BIA erred in failing to consider whether he was eligible for
   cancellation of removal; (5) the BIA erred in not sua sponte reopening his
   proceedings; and (6) the BIA erroneously ignored his argument that his due
   process rights were violated. Sanchez also has filed a motion to remand,
   arguing that, in light of the Supreme Court’s decision in Niz-Chavez v.
   Garland, 141 S. Ct. 1474 (2021), he is newly eligible for cancellation of
   removal.
            We review the denial of a motion to reopen under a highly deferential
   abuse-of-discretion standard. Lowe v. Sessions, 872 F.3d 713, 715 (5th Cir.
   2017).
            The BIA did not abuse its discretion in determining that Sanchez
   received proper notice of his master hearing because a notice to appear is
   sufficient to commence immigration proceedings in the absence of a specific
   time and date of an initial hearing.1 See Pierre-Paul v. Barr, 930 F.3d 684, 689-
   91 (5th Cir. 2019), abrogated in part on other grounds by Niz-Chavez, 141 S. Ct.
   at 1479-80; see also Maniar v. Garland, 998 F.3d 235, 242 & n.2 (5th Cir.
   2021).
            Further, the BIA did not abuse its discretion in determining that
   Sanchez was not entitled to equitable tolling. An alien is entitled to equitable
   tolling if he shows “(1) that he has been pursuing his rights diligently, and
   (2) that some extraordinary circumstance stood in his way and prevented
   timely filing.” Mejia v. Barr, 952 F.3d 255, 259 (5th Cir. 2020) (quoting Lugo-
   Resendez v. Lynch, 831 F.3d 337, 344 (5th Cir. 2016)). Although Sanchez


            1
           Despite Sanchez’s assertions to the contrary, the BIA explicitly rejected this
   argument.




                                             2
Case: 20-60021      Document: 00515979727           Page: 3    Date Filed: 08/16/2021




                                     No. 20-60021


   argues that the Supreme Court’s decision in Pereira v. Sessions, 138 S. Ct.
   2105 (2018), constitutes an extraordinary circumstance warranting equitable
   tolling, his reliance is unavailing because, as discussed above, he received
   proper notice of his hearing. See Pierre-Paul, 930 F.3d at 689-91. Because the
   BIA did not abuse its discretion in determining that the motion to reopen was
   untimely and numerically barred, we need not address Sanchez’s arguments
   that the BIA erred in failing to address his eligibility for cancellation of
   removal and that he is statutorily eligible for such relief. See Flores-Moreno v.
   Barr, 971 F.3d 541, 545 (5th Cir. 2020), cert. denied, 141 S. Ct. 1238 (2021).
            We lack jurisdiction to review the portion of Sanchez’s petition
   seeking review of the BIA’s decision not to exercise its authority to sua
   sponte reopen the case. See Mejia v. Whitaker, 913 F.3d 482, 490 (5th Cir.
   2019).
            Finally, because Sanchez received proper notice of his removal
   hearing and he actually attended the hearing, he is unable to demonstrate that
   his due process rights were violated when the notice to appear failed to
   specify the time and date of an initial hearing. See Pierre-Paul, 930 F.3d at
   689-91.
            The petition for review is DENIED IN PART and DISMISSED
   IN PART. The motion to remand is also DENIED.




                                          3